Citation Nr: 1619395	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  10-06 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to service connection for infectious hepatitis.

3.  Entitlement to service connection for a prostate condition, diagnosed as prostate cancer and prostatitis, to include as due to herbicide exposure.

4.  Entitlement to service connection for tingling of the hands, to include as due to herbicide exposure or as secondary to service-connected Type II diabetes mellitus.

5.  Entitlement to service connection for recurring rash, dermatitis, to include as due to herbicide exposure.

6.  Entitlement to service connection for allergies, rhinitis, sinusitis, and eye irritation, to include as due to herbicide exposure.

7.  Entitlement to service connection for fatigue and headaches, to include as due to herbicide exposure or as secondary to service-connected PTSD.

8.  Entitlement to service connection for osteoarthritis with muscular pain, to include as due to herbicide exposure.

9.  Entitlement to service connection for esophagitis and hiatal hernia, to include as due to herbicide exposure or as secondary to service-connected PTSD or Type II diabetes mellitus.

10.  Entitlement to service connection for bilateral hearing loss.

11.  Entitlement to service connection for peripheral neuropathy of the left shoulder and arm, to include as due to herbicide exposure or as secondary to service-connected Type II diabetes mellitus.

12.  Entitlement to service connection for peripheral neuropathy of the bilateral feet, to include as due to herbicide exposure or as secondary to service-connected Type II diabetes mellitus.

13.  Entitlement to service connection for neuropathic digestive problems, to include as due to herbicide exposure or as secondary to service-connected PTSD or Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.  His awards include a Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2006, August 2007, and October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2015, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  In September 2015, the RO sent him another notification letter stating that his name had been placed on the list of persons wanting to appear at the RO for a Travel Board hearing.  In October 2015, the Veteran responded by returning the second page of that letter and indicating his desire for a videoconference hearing.  The Board acknowledges that 38 C.F.R. § 20.700(a) provides that a hearing on appeal will be granted if requested by a claimant.  However, remand for an additional hearing is not necessary in this instance, as the Veteran's request for a hearing has already been satisfied by the July 2015 Travel Board hearing, he has not asserted any deficiency in that hearing, and his request for another hearing was based on a letter that was sent to him in error.

In December 2014, the Veteran filed a claim for service connection for frequent urinary tract infections.  In its September 2006 rating decision, the RO recharacterized the issue as entitlement to service connection for prostatitis with frequent urinary tract infections, and denied the claim.  During his July 2015 Board hearing, the Veteran described the scope of that claim in terms of prostate problems that included prostatitis and prostate cancer.  The Board has recharacterized the claim on the title page to more accurately reflect the Veteran's assertions.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); see also DeLisio v. Shinseki, 25 Vet. App. 45, 53 (2011); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  

The issue of entitlement to service connection for sleep apnea has been raised by the record in August 2005 and October 2009 statements.  Tinnitus was also discussed during the hearing.  These matters have not been addressed by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

With the exception of the claim of entitlement to service connection for a prostate condition, which is decided herein, the issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam War era.

2.  A prostate condition, prostate cancer, was diagnosed during the course of the claim and is presumed to be etiologically related to in-service exposure to an herbicide agent.


CONCLUSION OF LAW

A prostate condition, to include prostate cancer, is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for a prostate condition, which he asserts is due to herbicide exposure during service.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below focuses specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

However, service connection is also available on a presumptive basis in some instances.  As relevant here, a veteran may be entitled to a presumption of service connection if he or she served in the Republic of Vietnam during a prescribed period and is diagnosed with one of the enumerated diseases associated with exposure to certain herbicide agents.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  Specifically, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam from February 28, 1961, to May 7, 1975, shall be presumed to have been exposed to an herbicide agent, including Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2015).  

Here, the Veteran's service records establish that he served in the Republic of Vietnam during the time period identified in 38 C.F.R. § 3.307(a)(6)(iii).  Thus, he is presumed to have been exposed to Agent Orange during his period of active duty service.  Furthermore, private medical records he submitted in August 2015 reflect that he has been diagnosed with prostate cancer.  There is no affirmative evidence indicating a cause for the cancer other than Agent Orange.  Based on the foregoing, the Board finds that service connection for a prostate condition, to include prostate cancer, is warranted.


ORDER

Service connection for a prostate condition, to include prostate cancer, is granted.


REMAND

Although the Board regrets the delay, further development is necessary prior to adjudication of the remaining issues on appeal.

First, regarding the claims for service connection for infectious hepatitis and malaria, the Veteran was afforded a VA examination in December 2005, at which time the examiner found that both conditions resolved in service and were no longer present.  The examiner indicated the Veteran's claims file was not available for review, but noted that the Veteran denied any current symptoms related to either in-service diagnosis.  However, the Veteran has since described specific conditions, documented in the medical evidence of record, that he asserts are residuals of his in-service diagnoses of hepatitis and malaria.  Based on the foregoing, additional VA examinations are necessary prior to adjudication of the claims.

Turning to the claims for service connection for tingling of the hands, peripheral neuropathy of the left shoulder and arm, and peripheral neuropathy of the bilateral feet, the Veteran was afforded a VA peripheral nerves examination in 2010.  The examiner stated that the Veteran had transient nerve root compression resulting in intermittent numbness in the limbs depending on his posture and activities, and no symptoms of motor, sensory or autonomic peripheral neuropathy.  Medical records the Veteran submitted in 2015 show March 2013 treatment for shoulder pain that a clinician diagnosed as rotator cuff tendinosis and impingement in both shoulders, with acromioclavicular degenerative joint disease and some acromial impingement.  However, the Veteran asserted during his July 2015 hearing that he had been diagnosed with peripheral neuropathy within the past two years.  Based on his testimony, and as he is service-connected for Type II diabetes mellitus, the Board finds that an additional VA examination that clarifies any current diagnoses related to the Veteran's symptoms of tingling and numbness in his extremities is necessary prior to adjudication of those claims.

Regarding entitlement to service connection for bilateral hearing loss, a January 2010 VA examiner found that the Veteran had current hearing loss for VA purposes in the left ear but not the right ear, and concluded that his hearing loss did not likely begin during military service, because his hearing was within normal limits at that time.  However, that sole rationale is insufficient, as the Court of Appeals for Veterans Claims has previously held that service connection for hearing loss can still be established if the evidence shows that a current impaired hearing disability is actually due to incidents during service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Furthermore, as a July 2008 private audiological evaluation appears to show significantly more severe hearing loss in the Veteran's right ear than was documented during his 2010 VA examination, the current nature of the Veteran's hearing loss in that ear must be clarified.  Based on the foregoing, an additional VA examination with an addendum medical opinion is necessary.

Regarding the remaining issues on appeal-entitlement to service connection for recurring rash, dermatitis, entitlement to service connection for allergies, rhinitis, sinusitis, and eye irritation, entitlement to service connection for fatigue and headaches, entitlement to service connection for osteoarthritis with muscular pain, entitlement to service connection for esophagitis and hiatal hernia, and entitlement to service connection for neuropathic digestive problems-medical records associated with the file document diagnoses during the claim period that include but are not limited to chloracne, allergic rhinitis, headaches, gastroesophageal reflux disease (GERD), esophagitis, hiatal hernia, and osteoarthritis.  The Veteran has asserted, among other arguments, that certain of those diagnosed conditions are related to his conceded in-service exposure to herbicides, to his in-service diagnoses of hepatitis and malaria, to medication used to treat the malaria, or to his service-connected Type II diabetes mellitus or posttraumatic stress disorder (PTSD).  In support of his assertions, he has submitted various articles, including some that discuss relevant symptoms of herbicide exposure and of a medication he was prescribed to treat malaria in service.  In light of the foregoing, initial medical examinations and opinions are required before these remaining claims are decided on the merits.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, as the Veteran's hearing testimony suggested that additional, relevant private treatment records may be outstanding, such records must be sought on remand.  Updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment for all health care facilities and/or providers, including the Oschner Health System and Baton Rouge General Medical Center, Dr. Herbert, Dr. Ishler, Dr. Monaco, Dr. Braden, Dr. Clements, Dr. Harrison, and Dr. Hubbard, that have treated him for his claimed conditions prior to 1979 and since 2010.  After securing any necessary releases, request any records identified that are not duplicates of those contained in the claims file.

In addition, obtain ongoing VA treatment records dating since June 2010.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed skin conditions.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results reported in detail.  The examiner should then respond to the following:

(a) Please identify all current skin diagnoses.

(b) For all skin conditions diagnosed during the examination or during the course of the claim, to include the January 2005 diagnosis of chloracne by a VA physician, is it at least as likely as not (50 percent probability or greater) that the skin condition is related to service, to include the Veteran's conceded exposure to herbicides, his exposure to wet, humid conditions and frequently wet clothing in the Republic of Vietnam, or the dapsone he was prescribed during service to treat malaria?  Please explain why or why not.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his ear, nose and throat conditions described as allergies, rhinitis, sinusitis, and eye irritation.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results reported in detail.  The examiner should then respond to the following:

(a) Please identify all current diagnoses related to sinusitis/rhinitis, and other conditions of the nose, throat, larynx, and pharynx.

(b) For all such conditions diagnosed during the examination or during the course of the claim, is it at least as likely as not (50 percent probability or greater) that they are related to service, to include the Veteran's conceded exposure to herbicides, his in-service diagnoses of hepatitis and malaria, or the dapsone he was prescribed during service to treat malaria?  Please explain why or why not.

4.  Schedule the Veteran for a VA examination or examinations to determine the nature and etiology of his fatigue and headaches.  The claims file must be provided to and be reviewed by the examiner(s) in conjunction with the examination(s).  Any tests or studies deemed necessary should be conducted, and the results reported in detail.  The examiner(s) should then respond to the following:

(a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's headaches are related to service, to include his conceded exposure to herbicides, his in-service diagnoses of hepatitis and malaria, or the dapsone he was prescribed during service to treat malaria?  Please explain why or why not.

(b) Is it at least as likely as not (50 percent probability or greater) that the Veteran's fatigue is related to service, to include his conceded exposure to herbicides, his in-service diagnoses of hepatitis and malaria, or the dapsone he was prescribed during service to treat malaria?  Please explain why or why not.

(c) If either condition is not directly related to service, is it at least as likely as not (50 percent probability or greater) that the condition was caused or aggravated (permanently worsened beyond normal progression of the disorder) by the Veteran's service-connected posttraumatic stress disorder (PTSD)?  Please explain why or why not.  If the examiner finds that either headaches or fatigue are aggravated by the Veteran's service-connected PTSD, the examiner should quantify the degree of aggravation if possible.

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of his osteoarthritis.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results reported in detail.  

The examiner should then state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's osteoarthritis is related to service, to include his conceded exposure to herbicides or his in-service diagnoses of hepatitis and malaria.  Please explain why or why not.

6.  Schedule the Veteran for a VA examination to determine the nature and etiology of any gastrointestinal disorders, to include any digestive disorders.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results reported in detail.  The examiner should then respond to the following:

(a) Please identify all current gastrointestinal diagnoses.

(b) For each such condition diagnosed during the examination or during the course of the claim, including GERD, hiatal hernia, gastritis, and esophagitis, is it at least as likely as not (50 percent probability or greater) that the condition is related to service, to include the Veteran's conceded exposure to herbicides, his in-service diagnoses of hepatitis and malaria, or the dapsone he was prescribed during service to treat malaria?  Please explain why or why not.

(c) If any diagnosed gastrointestinal condition is not directly related to service, is it at least as likely as not (50 percent probability or greater) that the condition was caused or aggravated (permanently worsened beyond normal progression of the disorder) by the Veteran's service-connected PTSD or Type II diabetes mellitus?  Please explain why or why not.  If the examiner finds that any gastrointestinal condition is aggravated by the Veteran's service-connected PTSD or diabetes, the examiner should quantify the degree of aggravation if possible.

7.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed tingling of the hands, peripheral neuropathy of the left shoulder and arm, and peripheral neuropathy of the bilateral feet.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results reported in detail.  The examiner should then respond to the following:

(a) Please indicate whether the Veteran currently has peripheral neuropathy, or any other nerve condition, in any of his extremities.

(b) For any diagnosed nerve condition of any of the Veteran's extremities, is it at least as likely as not (50 percent probability or greater) that the condition is related to service, to include his conceded exposure to herbicides or to carrying weapons during service?  Please explain why or why not.

(c) If any diagnosed nerve condition of any of the Veteran's extremities is not directly related to service, is it at least as likely as not (50 percent probability or greater) that the condition was caused or aggravated (permanently worsened beyond normal progression of the disorder) by the Veteran's service-connected Type II diabetes mellitus?  Please explain why or why not.  If the examiner finds that any nerve condition of any extremity is aggravated by the Veteran's service-connected diabetes, the examiner should quantify the degree of aggravation if possible.

8.  Schedule the Veteran for a VA audiological examination to determine the nature and etiology of his bilateral hearing loss.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results reported in detail.  

The examiner should then state whether any current hearing loss in either of the Veteran's ears is at least as likely as not (50 percent or greater probability) related to service or any incident therein, to include his conceded in-service noise exposure.  Please explain why or why not, specifically addressing the disparities in the findings documented during a July 2008 private audiological evaluation and during the January 2010 VA examination, and why a finding of hearing within normal limits during service, as noted by the 2010 VA examiner, is significant.

9.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed hepatitis.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results reported in detail.  The examiner should then respond to the following:

(a) Does the Veteran currently have hepatitis?

(b) If the Veteran currently has hepatitis, is it at least as likely as not (50 percent probability or greater) related to the infectious hepatitis diagnosed in service in December 1967?

(c) If the Veteran does not currently have hepatitis that is related to service, does he have any residuals as a result of the infectious hepatitis incurred in service?  Please explain why or why not, specifically addressing the Veteran's assertions that he continues to experience fatigue, headaches, a cough, anemia, and gastrointestinal symptoms, including gastroenteritis, esophagitis, gastritis, hiatal hernia, and ulcers, as a result of his in-service hepatitis diagnosis.

10.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed malaria.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  The examiner should then respond to the following:

(a) Does the Veteran currently have malaria?

(b) If the Veteran currently has malaria, is it at least as likely as not (50 percent probability or greater) related to the malaria diagnosed in service in August 1967?

(c) If the Veteran does not currently have malaria that is related to service, does he have any residuals as a result of the malaria incurred in service?  Please explain why or why not, specifically addressing the Veteran's assertions that he continues to experience fatigue, headaches, a cough, anemia, and gastrointestinal symptoms, including gastroenteritis, esophagitis, gastritis, hiatal hernia, and ulcers, as a result of his in-service malaria diagnosis.

11.  After completion of the above and any additional development deemed necessary, the AOJ should again review the record.  If the claims remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


